Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) along with palbociclid as the elected CDK inhibitor and election of breast cancer specie are maintained 

Claim Status
Claims 1-4, 8, 9, 11, 13, 15, 17, 18, 20, 25, 28, 30, 32-34, 36, 41, and 51-52 are pending. Claim 41 is withdrawn. Claims 5-7, 10, 12, 14, 16, 19, 21-24, 26-27, 29, 31, 35, 37-40, 42-50 are canceled by Applicant. Claims 1-4, 8, 9, 11, 13, 15, 17, 18, 20, 25, 28, 30, 32-34, 36, and 51-52 are examined in accordance to the elected species. The amendment filed on 01/07/2021 in response to the Non-Final office Action of 10/09/2021 is acknowledged and has been entered.

Priority
	This application has priority to PCT/JP2018/027513 07/23/2018, which claims priority to  PRO 62/535,393 filed on 07/21/2017. The effective filing date is 07/21/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 & 03/26/2021 has been considered by the examiner.

Action Summary
Claim 1 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of claim amendment. 
Claim 1-4, 8, 9, 11, 13, 15, 17, 18, 20, 25, 28, 30, 32-34, 36, and 51-52  rejected under 35 U.S.C. 103 as being un-patentable over Kremer et al. (WO2014/087230 A1) cited in the IDS filed on 01/05/2020 in view of Katalin Boer, Onco Targets Ther. 2016; 9: 6119–6125 are maintained, but modified and revisited to address new claims 51 and 52., 

		New rejection necessitated by the addition of new claim 52
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating breast cancer, does not reasonably preventing (within the meaning of at risk of developing cancer) breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. While the specification only discloses working examples for treating cancer, the specification does not disclose working examples for a subject at risk of developing the elected breast cancer. It is noted the language “a subject at risk of developing” cancer in this case the elected breast cancer, when construed in the broadest reasonable meaning, is taken to include a patient population that does not yet experience breast cancer, i.e. preventing breast cancer. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of treating breast cancer comprising 
The state of the prior art and the predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by cell proliferation, whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants’ claim is drawn to a method of treating breast cancer listed in claim 1 and claim 20. The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer >>) accessed on 03/19/2017.
 It is known by “her war on cancer” copyright 2017 that whether you currently have cancer or are simply researching the subject, it is important to focus on cancer prevention and awareness tips, and to understand what cancer is. The cells in our body divide on a regular basis. They divide so that they are able to grow new cells when the old cells become worn out, and this process is a consistent one that repeats and repeats as we age. Cancer occurs when these cells divide and grow abnormally, taking over many of the normal cells in a given area. These new, abnormal cells do not die and sometimes instead spread to other parts of the body. Some cancers grow and spread very slowly, while others Because specialists don’t yet fully understand what causes cancer in most cases, it can be extremely difficult to prevent. When diagnosed, some people feel as if they did something wrong or made a bad choice which caused their cancer, but this is not the case. Cancer cannot be prevented, and is something that almost half of all men and a third of all women get during their lifetime. move more quickly, therefore different types of cancer need to be treated differently. Because specialists don’t yet fully understand what causes cancer in most cases, it can be extremely difficult to prevent. When diagnosed, some people feel as if they did something wrong or made a bad choice which caused their cancer, but this is not the case. Cancer cannot be prevented, and is something that almost half of all men and a third of all women get during their lifetime, see paragraphs 1 and 2.  This teachings by “her war on cancer” shows the unpredictability in the art and the different 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  Based on the in vivo examples and the knowledge of the state of the art, the skilled artisan would have appreciated the combination of eribulin and palbociclib for the treatment of breast cancer. However, based on the in vivo assay and the state of the art, the skilled artisan would not reasonably extrapolate the combination for preventing breast cancer
Example 1 provided in the specification demonstrated that synergistic anticancer activity in PDX models of ER+/PR+Her2- luminal B human breast cancer with the combination of eribulin and palbociclib as compared to animals treated with eribulin and palbociclib alone.  
 Animal is generally accepted. However, in cancer therapy, animal model is unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other cancer recited in the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly 
The breadth of the claims
The breadth of the claims is a method of treating a subject at risk of developing cancer (within the meaning of prevention) with a combination of eribulin and palbociclib
The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited from the claimed combination and then determine which amount would be effective of the claimed combination for preventing breast cancer.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.

	This rejection can be overcome, for example, by amending the claims to read on the treating breast cancer that have been indicated as enabled by the specification.


				Maintained, Modified and revisited rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8, 9, 11, 13, 15, 17, 18, 20, 25, 28, 30, 32-34, 36 are rejected and new claims 51-52 are rejected under 35 U.S.C. 103 as being un-patentable over Kremer et al. (WO2014/087230 A1) cited in the IDS filed on 01/05/2020 in view of Katalin Boer, Onco Targets Ther. 2016; 9: 6119–6125.
Kremer et al. teaches a method of treating breast cancer comprising assessing the status of HER2, ER, and/or PR of the breast cancer of the patient, wherein determining that the patient is (i) HER2-negative, (ii) ER-negative, or (iii) HER2-negative, ER-negative, and PR-negative (triple negative) indicates selection of eribulin or a pharmaceutically acceptable salt 2, see page 2, first para. 
Kremer et al. does not teach palbociclib. Moreover, Kremer et al. does not teach palbociclib is withheld for the time recited in claims 8, 9 and 11 and administered orally in an amount ranging from 5-350 mg once or twice per day.
Katalin Boer teaches adding palbociclib, a CDK4/6 inhibitor, to fulvestrant resulted in a significantly increased median progression-free survival compared to fulvestrant monotherapy in ER+/HER2- breast cancer and metastatic breast cancer, see Abstract. Moreover, Katalin Boer teaches in this Phase III study, patients were randomized to receive palbociclib (125 mg/day orally for 21 days, followed by 7 days off) and fulvestrant (500 mg intramuscularly every 14 days for the first three injections and then every 28 days) or placebo and fulvestrant, wherein the rate of clinical benefit, defined as response or prolonged stable disease, was higher with the combination of palbociclib and endocrine therapy than with placebo–fulvestrant (34.0% vs 19.0%, P<0.001) see page 6122, left col. bridging right col. first para. 
prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method taught by Kremer et al. with the method set forth by Katalin Boer and further administer eribulin as recited in claims 8, 9 and 11 because each is taught by the prior art to be useful for the same purpose (i.e., treating breast cancer). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and also because Kremer et al. teaches eriublin or pharmaceutically acceptable salt thereof can be administered, for example 2-5 minutes intravenously on days 1 and 8 of a 21 day cycle at a dose of 1.4 mg/m2, see page 2, first para. Further, a person of ordinary skill in the art would reasonably have expected to be successful because both methods were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together additionally, 
With respect to the “decreasing the size of a tumor” as recited in claim 33 and “wherein the treating: (i) reduces the number of cancer cells; (ii) reduces tumor volume; (iii) increases tumor regression rate; (iv) reduces or slows cancer cell infiltration into peripheral organs; (v) reduces or slows tumor metastasis; (vi) reduces or inhibits tumor growth; (vii) prevents or delays occurrence and/or recurrence of the cancer and/or extends disease- or tumor-free survival time; (viii) increases overall survival time; (ix) reduces the frequency of treatment; and/or (x) relieves one or more of symptoms associated with the cancer” limitations; said limitations appear to be the characteristics of the method, Since the prior referenced in combination renders obvious the claimed treatment method, said characteristics would naturally flow from the combined teaching of the prior art references absent evidence to the contrary. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that the combination of Kremer and Boer provides not basis for predicting that the claimed combination of a CDK inhibitor and eribulin would be effective for treating cancer, much less the combination would result in the improved, synergistic results obtained by the present inventors. In particular, the present application shows that combination treatment with a CDK inhibitor, palbociclib, and eribulin leads to unexpectedly improved results. For example, on page 20 of the application it is explained that the combination of palbociclib and eribulin showed synergistic anticancer activities in two PDX models of human breast cancer (also see Figures 5-12). In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the combination of Kremer and Boer clearly provides the motivation as per in re Kerkhoven for combining the methods for treating HER2-negative and ER-negative breast cancer. Moreover, the Examiner does not dispute the fact that Fig 5-12 show the claimed combination exhibit synergistic anticancer activities. However, the Examiner contends that such unexpected synergistic anticancer activities are not commensurate in scope with the claim. Specifically, said results only provide synergistic effect at doses 0.25 mg (IV) and 0.1 mg/kg (I) of eribulin and at a dose of 75 mg/kg oral and 150 mg/kg oral palbociclib in the OD-BRE-0745 breast cancer model. It is noted OD-BRE-0745 is a ER+/PR+/Her2-Patient derived xenograft tumor models that is predictive of triple negative breast cancer. Whereas the instant claim broadly recites a genus of cancer, a genus of amount of eribulin, a genus of cyclin dependent kinase inhibitor, a genus of amount of cyclin dependent kinase inhibitor, a genus cyclin dependent kinase inhibitor subtype, and a genus of route of administration.  Whether the unexpected results are the result of unexpectedly improved In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
Moreover, Applicant argues that if combinations of therapies with eribulin were as predictable as suggested by the Office, CTEP would not solicit proposals for further work on evaluating such combinations. Extensive research has been performed to test eribulin in various combinations with varied results. See, Asano et al., Anticancer Res., 38: 3375-3385 (2018). 
The combination of Kremer and Boer fails to provide any suggestion that a combination of eribulin and a cyclin dependent kinase (CDK) inhibitor could have a reasonable expectation of success in a method for treating cancer. In response, the Examiner finds Applicant’s argument not persuasive. While the Examiner acknowledges CTEP Rapid Communication and Asano et al., the Examiner contends that none of the compounds taught by both references are eribuline and palbociciib and none teaches HER2-negative and ER-negative breast cancer. In fact, CTEP Rapid Communication, 2005 uses MDA‑MB‑435 breast cancer model. However, such model has been used as a melanoma cell line model and the use of such model has been questionable as taught by Christgen et al., Cancer Biology & Therapy 6:9, 1355-1357; September 2007, attached herein only to rebut Applicant’s argument. The Asano et al. reference is published in 2018 and cannot be used to show unpredictability in the art as unpredictability is determined at the time of the invention, see MPEP 2143.02 (III). 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628